                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                       ) Case No.: 1:19-cr-99
                                                )
 v.                                             ) District Judge Curtis L. Collier
                                                ) Magistrate Judge Christopher H. Steger
 ALONZO DEAN WESTMORELAND                       )

                                            ORDER

       U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc. 17)

recommending that the Court: (1) accept Defendant’s guilty plea to Count One of the one count

Information; (2) adjudicate Defendant guilty of transporting in commerce an individual for the

purpose of engaging in prostitution in violation of 18 U.S.C. § 2421; and (3) order that Defendant

remain in custody pending further order of this Court. Neither party filed a timely objection to the

report and recommendation. After reviewing the record, the Court agrees with Magistrate Judge

Steger’s report and recommendation.

       Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation (Doc. 17) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

       1. Defendant’s plea of guilty to Count One of the one count Information is ACCEPTED;

       2. Defendant is hereby ADJUDGED guilty of transporting in commerce an individual for

           the purpose of engaging in prostitution in violation of 18 U.S.C. § 2421;

       3. Defendant SHALL REMAIN in custody until further order of this Court; and

       4. A decision on whether to accept the plea agreement is DEFERRED until sentencing

           in this matter, which is scheduled to take place on February 26, 2020, at 2:00 p.m.

           before the undersigned.
SO ORDERED.

ENTER:


              /s/
              CURTIS L. COLLIER
              UNITED STATES DISTRICT JUDGE




               2
